


110 HR 282 IH: Second Opinion Coverage Act of

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 282
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mrs. Davis of
			 California introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act, the Employee
		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986
		  to require that group and individual health insurance coverage and group health
		  plans provide coverage for second opinions.
	
	
		1.Short titleThis Act may be cited as the
			 Second Opinion Coverage Act of
			 2007.
		2.Coverage of second
			 opinions
			(a)Group health
			 plans
				(1)Public Health Service Act
			 amendments(A)Subpart 2 of part A of
			 title XXVII of the Public Health Service
			 Act is amended by adding at the end the following new
			 section:
						
							2707.Coverage of
				second opinions
								(a)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage, shall provide that when requested by
				a participant, beneficiary, or enrollee or participating health care
				professional who is treating the participant, beneficiary, or enrollee, the
				plan or issuer shall provide or authorize a second opinion by an appropriately
				qualified health care professional. Reasons for a second opinion to be provided
				or authorized include the following:
									(1)If the
				participant, beneficiary, or enrollee questions the reasonableness or necessity
				of recommended surgical procedures.
									(2)If the
				participant, beneficiary, or enrollee questions a diagnosis or plan of care for
				a condition that threatens loss of life, loss of limb, loss of bodily function,
				or substantial impairment, including a serious chronic condition.
									(3)If the clinical
				indications are not clear or are complex and confusing, a diagnosis is in doubt
				due to conflicting test results, or the treating health care professional is
				unable to diagnose the condition, and the participant, beneficiary, or enrollee
				requests an additional diagnosis.
									(4)If the treatment
				plan in progress is not improving the medical condition of the participant,
				beneficiary, or enrollee within an appropriate period of time given the
				diagnosis and plan of care and the participant, beneficiary, or enrollee
				requests a second opinion regarding the diagnosis or continuance of the
				treatment.
									(5)If the
				participant, beneficiary, or enrollee has attempted to follow the plan of care
				or consulted with the initial provider concerning serious concerns about the
				diagnosis or plan of care.
									(b)Appropriately
				qualified health care professional definedFor purposes of this
				section, an appropriately qualified health care professional is
				a primary care physician or a specialist who is acting within the
				professional’s scope of practice and who possesses a clinical background,
				including training and expertise, related to the particular illness, disease,
				condition or conditions associated with the request for a second
				opinion.
								(c)Timely rendering
				of opinionsIf a participant, beneficiary, or enrollee or
				participating health care professional who is treating a participant,
				beneficiary, or enrollee requests a second opinion pursuant to this section, an
				authorization or denial shall be provided in an expeditious manner. When the
				condition of the participant, beneficiary, or enrollee is such that the
				individual faces an imminent and serious threat to health, including the
				potential loss of life, limb, or other major bodily function, or lack of
				timeliness that would be detrimental to the individual’s ability to regain
				maximum function, the second opinion shall be rendered in a timely fashion
				appropriate for the nature of the condition involved, but not to exceed 72
				hours after the time of the plan’s receipt of the request, whenever possible.
				Each plan or issuer shall file with the Secretary timelines for responding to
				requests for second opinions for cases involving emergency needs, urgent care,
				and other requests by not later than 90 days after the date of the enactment of
				this section, and within 30 days of any amendment to the timelines. The
				timelines shall be made available to the public upon request.
								(d)Limitation on
				liability for costsIf a group health plan, or health insurance
				issuer offering group health insurance in connection with such a plan, approves
				a request by a participant, beneficiary, or enrollee for a second opinion, the
				participant, beneficiary, or enrollee shall be responsible only for the costs
				of applicable copayments that the group health plan or issuer requires for
				similar referrals.
								(e)Primary care
				requestsIf the participant, beneficiary, or enrollee is
				requesting a second opinion about care from the individual’s primary care
				physician, the second opinion shall be provided by an appropriately qualified
				health care professional of the individual’s choice within the same physician
				organization.
								(f)SpecialistsIf
				the participant, beneficiary, or enrollee is requesting a second opinion about
				care from a specialist, the second opinion shall be provided by any provider of
				that individual’s choice from any independent practice association or medical
				group within the network of the same or equivalent specialty. If the specialist
				is not within the same physician organization, the plan or issuer shall incur
				the cost or negotiate the fee arrangements of that second opinion, beyond the
				applicable copayments which shall be paid by the participant, beneficiary, or
				enrollee. If not authorized by the plan or issuer, additional medical opinions
				not within the original physician organization shall be the responsibility of
				the enrollee.
								(g)Use of outside
				plan consultantsIf there is no participating provider under the
				plan or coverage within the network who meets the standard specified in
				subsection (b), then the plan or issuer shall authorize a second opinion by an
				appropriately qualified health professional outside of the plan’s or issuer’s
				provider network. In approving a second opinion either inside or outside of the
				plan’s or issuer’s provider network, the plan or issuer shall take into account
				the ability of the participant, beneficiary, or enrollee to travel to the
				provider, but the plan or issuer is not liable for costs relating to such
				travel.
								(h)Consultation
				reportsThe plan or issuer shall require the second opinion
				health professional to provide the participant, beneficiary, or enrollee and
				the initial health professional with a consultation report, including any
				recommended procedures or test that the second opinion health professional
				believes appropriate. Nothing in this section shall be construed to prevent the
				plan or issuer from authorizing, based on its independent determination,
				additional medical opinions concerning the medical condition of a participant,
				beneficiary, or enrollee.
								(i)NoticeIf
				the plan or issuer denies a request by a participant, beneficiary, or enrollee
				for a second opinion, it shall notify the participant, beneficiary, or enrollee
				in writing of the reasons for the denial and shall inform the participant,
				beneficiary, or enrollee of the rights to file a grievance with the
				plan.
								(j)Limitation to
				participating providersUnless authorized by the plan or issuer,
				in order for services to be covered the participant, beneficiary, or enrollee
				shall obtain services only from a provider who is participating in, or under
				contract with, the plan or issuer pursuant to the specific contract under which
				the participant, beneficiary, or enrollee is entitled to health care services.
				The plan or issuer may limit referrals to its network of providers if there is
				a participating plan provider who meets the standard specified in subsection
				(b).
								(k)ExemptionThis
				section shall not apply to health care service plan contracts that provide
				benefits to enrollees through preferred provider contracting arrangements if,
				subject to all other terms and conditions of the contract that apply generally
				to all other benefits, access to and coverage for second opinions are not
				limited.
								(l)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 714(b) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such
				plan.
								.
					(B)Section 2723(c) of such Act (42 U.S.C.
			 300gg–23(c)) is amended by striking section 2704 and inserting
			 sections 2704 and 2707.
					(2)ERISA
			 amendments(A)Subpart B of part 7 of
			 subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new section:
						
							714.Coverage of
				second opinions
								(a)RequirementThe
				provisions of section 2707 shall apply under this subtitle to group health
				plans, and to group health insurance coverage offered by a health insurance
				issuer, in the same manner as they apply if such provisions were included in
				this subsection.
								(b)Notice under
				group health planThe imposition of the requirement of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a)(1), for purposes of assuring notice of such
				requirements under the plan; except that the summary description required to be
				provided under the last sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements
				apply.
								.
					(B)Section 731(c) of such Act (29 U.S.C.
			 1191(c)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(C)Section 732(a) of such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and inserting
			 sections 711 and 714.
					(D)The table of contents in section 1 of
			 such Act is amended by inserting after the item relating to section 713 the
			 following new item:
						
							
								Sec. 714. Coverage of second
				opinions.
							
							.
					(3)Internal Revenue
			 Code amendments
					(A)In
			 generalSubchapter B of chapter 100 of the Internal Revenue Code
			 of 1986 is amended—
						(i)in
			 the table of sections, by inserting after the item relating to section 9812 the
			 following new item:
							
								
									Sec. 9813. Coverage of second
				opinions.
								
								;
				  and
						(ii)by
			 inserting after section 9812 the following:
							
								9813.Coverage of
				second opinionsThe
				requirements of section 2707 of the Public
				Health Service Act shall apply under this section as if such section
				were included
				herein.
								.
						(B)Conforming
			 amendmentSection 4980D(d)(1) of such Code is amended by striking
			 section 9811 and inserting sections 9811 and
			 9813.
					(b)Individual
			 health insurance(1)Part B of title XXVII of
			 the Public Health Service Act is
			 amended by inserting after section 2752 the following new section:
					
						2753.Coverage of
				second opinions
							(a)In
				generalThe provisions of section 2707 (other than subsection
				(l)) shall apply to health insurance coverage offered by a health insurance
				issuer in the individual market in the same manner as they apply to health
				insurance coverage offered by a health insurance issuer in connection with a
				group health plan in the small or large group market.
							(b)NoticeA
				health insurance issuer under this part shall comply with the notice
				requirement under section 714(b) of the Employee Retirement Income Security Act of
				1974 with respect to the requirements referred to in subsection (a)
				as if such section applied to such issuer and such issuer were a group health
				plan.
							.
				(2)Section 2762(b)(2) of such Act (42
			 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and
			 inserting sections 2751 and 2753.
				(c)Effective
			 dates
				(1)Group health
			 plans and group health insurance coverageSubject to paragraph
			 (3), the amendments made by subsection (a) apply with respect to group health
			 plans for plan years beginning on or after January 1, 2008.
				(2)Individual
			 health insurance coverageThe amendments made by subsection (b)
			 apply with respect to health insurance coverage offered, sold, issued, renewed,
			 in effect, or operated in the individual market on or after such date.
				(3)Collective
			 bargaining exceptionIn the case of a group health plan
			 maintained pursuant to 1 or more collective bargaining agreements between
			 employee representatives and 1 or more employers ratified before the date of
			 enactment of this Act, the amendments made to subsection (a) shall not apply to
			 plan years beginning before the later of—
					(A)the date on which
			 the last collective bargaining agreements relating to the plan terminates
			 (determined without regard to any extension thereof agreed to after the date of
			 enactment of this Act), or
					(B)January 1,
			 2008.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by subsection (a) shall not be treated as a
			 termination of such collective bargaining agreement.(d)Coordination of
			 administrationThe Secretary of Labor, the Secretary of the
			 Treasury, and the Secretary of Health and Human Services shall ensure, through
			 the execution of an interagency memorandum of understanding among such
			 Secretaries, that—
				(1)regulations,
			 rulings, and interpretations issued by such Secretaries relating to the same
			 matter over which two or more such Secretaries have responsibility under the
			 provisions of this Act (and the amendments made thereby) are administered so as
			 to have the same effect at all times; and
				(2)coordination of
			 policies relating to enforcing the same requirements through such Secretaries
			 in order to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
				
